Citation Nr: 0806558	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-28 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this rating decision, the RO 
increased the rating for the service-connected PTSD 
disability from 30 to 50 percent, effective January 29, 2004.  
The veteran appeals for a higher rating.

The Board notes that the veteran was granted service 
connection for PTSD in a March 2003 rating decision.  The 
disability was originally assigned a 10 percent rating.  The 
veteran filed a May 2003 notice of disagreement to this 
rating decision.  In an October 30, 2003 letter, the 
representative indicated the veteran was satisfied with the 
RO's proposal to increase the rating to 30 percent and, 
therefore, the veteran was withdrawing his notice of 
disagreement to the May 2003 rating decision.  The RO issued 
a rating decision dated October 30, 2003 granting the 30 
percent rating.  In a letter received on November 5, 2003, 
the veteran reiterated that he was satisfied with the 
proposal to increase the disability to 30 percent and that he 
was withdrawing his notice of disagreement.  The Board 
concludes that the veteran withdrew this appeal.  See 
38 C.F.R. § 20.204.

Subsequently, the representative filed a claim for increase 
in March 2004.  This document did not indicate disagreement 
with the May 2003 rating decision, but rather this was a new 
claim for a rating increase.  Thus, this appeal stems from 
the March 2004 claim.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  From January 29, 2004 through May 16, 2004, the veteran's 
service-connected PTSD was productive of occupational and 
social impairment with reduced reliability and productivity; 
it was not manifested by occupational and social impairment, 
with deficiencies in most areas.  

3.  From May 17, 2004 through March 9, 2007, the veteran's 
service-connected PTSD was productive of occupational and 
social impairment with deficiencies in most areas; it was not 
manifested by total social and industrial impairment.  

4.  From March 10, 2007, the veteran's service-connected PTSD 
was productive of occupational and social impairment with 
reduced reliability and productivity; it was not manifested 
by occupational and social impairment, with deficiencies in 
most areas. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD, from January 29, 2004 through May 16, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2007).  

2.  From May 17, 2004 through March 9, 2007, the criteria for 
a 70 percent rating for PTSD, but no more than 70 percent, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2007); Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

3.  From March 10, 2007, the criteria for a rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The veteran was 
provided a May 2004 VCAA letter regarding the claim for an 
increased rating for PTSD.  This notice fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claim.  In a March 2006 letter, the veteran was provided with 
notice of how to establish a disability rating and an 
effective date, as required by Dingess.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008) regarding claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board notes that the March 2006 letter 
informed the veteran to tell VA or give statements from 
employers as to job performance, lost time, or other 
information regarding how the veteran's condition affects the 
ability to work and statements discussing the veteran's 
symptoms from people who have witnessed how they affect the 
veteran.  In addition, in the notice of disagreement, the 
veteran noted that he discussed his current rating with his 
clinician and he and the clinician believed that the 
veteran's symptoms match more the 70 percent than the 50 
percent rating.  In a September 2005 statement, the veteran 
indicated that his disability had become severe enough that 
he had to leave his job.  The March 2006 letter provided, 
therefore, specific examples of the evidence that was 
necessary and the veteran has indicated an awareness of the 
necessity to show how the disability has effected his 
employment and daily life.  Significantly, the Court noted in 
Vazquez-Flores that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Based on the March 2006 letter and the demonstration 
of actual knowledge, the Board finds that first and fourth 
requirements of Vazquez-Flores are substantially satisfied.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable, and no 
further analysis in that regard is necessary.

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the August 2005 
statement of the case, the veteran was provided with a copy 
of the relevant diagnostic code (Diagnostic Code 9411, 
located in 38 C.F.R. § 4.130).  The veteran was accordingly 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter was issued after the August 2004 rating decision 
on appeal.  The Board is cognizant of Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
July 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the veteran.  
The evidence of record includes private medical records and 
VA medical records, including a March 2007 contract VA 
psychiatric examination.  After review of the examination 
report, the Board finds that it provides findings that are 
adequate for rating purposes.  Thus, there is no duty to 
provide another examination.  38 C.F.R. §§ 3.326, 3.327 
(2007).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.

Factual Background

The veteran contends that his PTSD is more disabling than 
currently evaluated.  

The claims file includes documentation of the veteran's 
treatment for PTSD through VA.  In a September 2003 VA 
record, the veteran was reported to have flashbacks and 
nightmares.  He gave a history of walking the perimeter of 
his home and checking doors.  The clinician noted that the 
veteran felt "sad and blue, super depressed."  He also 
reported that the veteran had no suicidal ideation and no 
history of suicide attempts.

On January 29, 2004, the veteran underwent a mental health 
clinic intake evaluation.  The veteran's PTSD symptoms were 
reported to be panic attacks, nightmares, cold sweats, an 
exaggerated startle response, and occasional flashbacks.  The 
veteran was again noted to "check the perimeter around the 
home."  It was observed that the veteran lived with his wife 
of 35 years and was currently employed.  The record indicates 
that the veteran was with the same employer for more than 29 
years prior to taking an early retirement.

It was further reported upon the January 2004 evaluation that 
the veteran had no impairment in the ability to care for 
himself.  He had appropriate hygiene and there was no 
indication of hallucinations or illusions.  The veteran did 
indicate that he had suicidal ideation and it was found that 
his thought content and processes contained feelings of 
hopelessness, helplessness, worthlessness, and guilt.  
Further, the veteran had paranoid delusions but his processes 
were goal directed.  His attention and concentration were 
satisfactory.  Immediate memory was impaired, although he was 
able to recall eight of the last nine presidents.

On May 17, 2004, the veteran underwent a contract VA 
psychiatric examination.  The examiner indicated that the 
veteran had good hygiene.  When sharing experiences, the 
veteran became emotional and had to pause to regain 
composure.  He reported that he was still bothered by 
reoccurring nightmares and flashbacks.  The veteran was not 
taking any psychiatric medication and had never been admitted 
for psychiatric care.  He gave a history of often loosing 
complete orientation as to time and place and a poor memory.  
The veteran stated that he will cry uncontrollably for no 
reason, becoming severely depressed during the day, and he 
was bothered by seeing shadows pass by him.  Additional 
history included often having feelings of intense rage and 
anger and intrusive thoughts of murder.  He added that he 
felt anxious and nervous throughout the day, preferring to be 
alone. 

The veteran also stated that he was unable to maintain 
interpersonal relationships and felt emotionally vacant.  He 
reported that he has to check the doors and windows of his 
house because he always feels like he is going to be 
attacked, and needs to remain hyper-vigilant.  The veteran 
stated that he had never attempted suicide but currently had 
suicidal thoughts and ideation.  He also said that he avoids 
all social contact and eating at restaurants because he felt 
like he would be attacked.  He noted that he is unable to be 
emotionally or sexually intimate with his wife.

The examiner noted that during the May 17, 2004 interview 
that the veteran appeared to be orientated to time and pace 
and that his speech was clear and articulated.  The examiner 
concluded that the veteran had a GAF of 55 due to PTSD, again 
noting the veteran's auditory and visual hallucinations and 
his inability to maintain close interpersonal relationships.

The claims file also includes psychiatric treatment records 
from a clinician seen on a VA fee basis.  These records cover 
the period from January 2003 to June 2005.  In a June 2005 
letter, the clinician noted that the veteran's symptomatology 
had been worsening over time.  The clinician described the 
veteran's difficulty sleeping, including nightmares and 
resultant panic.  She noted that the veteran had been making 
more mistakes at work.  The clinician also noted other 
problems at work and indicated that he was not sure that he 
could "actually function throughout the rest of the year."  
The clinician further noted that the veteran's depression had 
included more "isolatory" behaviors and that he had 
continued thoughts of suicide, although he did not intend to 
act on such thoughts.  She indicated that he was now taking 
psychotropic medications.  In April 2003 and August 2003 
treatment records, she found that the veteran had a GAF of 
40.

In an April 2005 VA treatment record, the veteran was noted 
not to have suicidal or homicidal ideation.  In an August 
2005 VA treatment record, the veteran reported having 
suicidal ideation.  The veteran had no paranoid delusions, 
and no auditory or visual hallucinations were reported.

In a September 2005 statement, the veteran indicated that he 
was having to leave his job because his PTSD symptoms had 
worsened.  

In a February 2007 VA treatment record, the clinician noted 
that the veteran denied current suicidal ideation and no 
homicidal ideation was endorsed.  Both insight and judgment 
were poor.  Impulse control was noted to be fair.  The 
clinician found that the veteran had a GAF of 58.

The veteran underwent another VA contract examination on 
March 10, 2007, performed by the same examiner who performed 
the May 2004 examination.  It was noted that the veteran 
retired in December 2005.  The examiner reported that the 
veteran's PTSD symptoms affected his social functioning in 
terms of loss of trust and not having friends.  The veteran 
stated that his concentration is poor and that he is 
forgetful.  He noted that he retired early from his job in 
part because of depression and [lack of] concentration.  The 
veteran described still smelling burning flesh and hearing 
yelling and screaming.  The examiner noted, however, that the 
veteran denied any psychotic symptoms such as auditory 
hallucinations, thought broadcasting or thought insertion.  
He also denied any current manic symptoms, obsessive 
compulsive or ritualistic behaviors that interfere with day 
to day functioning.  He denied suicidal ideation or homicidal 
ideation.  

The examiner noted that the veteran speech was clear, but 
circumstantial and there was some thought blocking.  There 
was no looseness of associations or any derailment.  The rate 
of speech and prosody of speech were within normal limits.  
His attention was intact.  The veteran's affect was blunted.  
The examiner concluded that the veteran had some problems 
with relationships and social functioning.  She assigned a 
GAF of 48.  

In additional treatment records dated in April 2007 and May 
2007, the treating clinician found that the veteran had GAFs 
of 58.

Analysis

The veteran filed the claim for increase in March 2004.  The 
RO granted an increased to 50 percent as of January 29, 2004, 
based on the VA treatment record from that date.  In this 
regard, the Board notes that the effective date for an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  See 38 C.F.R. 
§ 3.400(o)(2).  Thus, it appears that the January 29, 2004 
was assigned as the effective date on the basis of the 
January 2004 psychiatric examination findings reported prior 
to receipt of the veteran's current claim.

After consideration of all the evidence of record, the Board 
finds that from January 29, 2004 through May 16, 2004, the 
veteran's service-connected PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity; it was not manifested by occupational and 
social impairment, with deficiencies in most areas.  Thus, a 
rating in excess of 50 percent is not warranted during this 
period of time.

The Board further finds that from May 17, 2004 through March 
9, 2007, the veteran's service-connected PTSD was productive 
of occupational and social impairment with deficiencies in 
most areas, which supports a rating of 70 percent, and that, 
from March 10, 2007, the veteran's service-connected PTSD was 
productive of no more than occupational and social impairment 
with reduced reliability and productivity; it was not 
manifested by occupational and social impairment, with 
deficiencies in most areas so as to permit a rating in excess 
of 50 percent during this latter period of time in question.   

The Board is cognizant that one of the veteran's treating 
clinicians assigned GAFs of 40, indicating some impairment in 
reality testing or communication.  These GAFs were assigned 
prior to the veteran's claim, but within a year of the claim.  
See 38 C.F.R. § 3.400(o)(2).  The Board finds, however, after 
review of these treatment records that the veteran's 
symptomatology did not support a rating in excess of 50 
percent for the period from January 29, 2004 through May 16, 
2004.

The Board's finding that the veteran's disability warranted a 
70 percent rating beginning as of the May 17, 2004 VA 
examination is based on the veteran's reported symptomatology 
during this examination, including the veteran's description 
of auditory and visual hallucinations and statement that he 
currently had suicidal thoughts and ideation.  

The Board finds that a 50 percent rating is again warranted 
as of the March 10, 2007 VA examination.  In coming to this 
determination, the Board relies on the veteran's statement 
during this examination that he did not have suicidal or 
homicidal ideation.  Further, although he described still 
smelling burning flesh and hearing yelling and screaming, the 
examiner indicated that the veteran denied any psychotic 
symptoms such as auditory hallucinations, thought 
broadcasting and thought insertion.  In addition, the veteran 
was noted to have some problems with relationships and social 
interactions.  Thus, the most recent VA examination does not 
indicate that the veteran has an inability to establish and 
maintain effective relationships.  The finding that the 
veteran's PTSD disability does not warrant more than a 50 
percent rating beginning March 10, 2007 is also supported by 
the most recent GAF scores included in his treatment records, 
including the GAFs of 58 assigned in April 2007 and May 2007 
treatment records.  As noted a GAF of 58 is indicative of 
moderate symptoms.


As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the veteran took an 
early retirement during the pendency of this appeal, and he 
has indicated that he retired due to his worsening PTSD 
symptoms.  The Board does not doubt that limitation caused by 
PTSD has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  There has been no showing by the veteran that PTSD 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the claim for 
higher ratings, the benefit of the doubt doctrine is not 
applicable and the claim for a rating in excess of 50 percent 
for PTSD from January 29, 2004 through May 16, 2004, and from 
March 10, 2007; and a rating in excess of 70 percent, from 
May 17, 2004 through March 9, 2007, must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

A rating in excess of 50 percent for PTSD, from January 29, 
2004 through May 16, 2004, is denied.  

A 70 percent rating for PTSD, from May 17, 2004 through March 
9, 2007, but no more than 70 percent, is granted.   

A rating in excess of 50 percent for PTSD, from  March 10, 
2007, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


